UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* Zoro Mining Corp. (Name of Issuer) Common Stock, par value $0.00001 per share (Title of Class Securities) 98977W201 (CUSIP NUMBER) May 19, 2014 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) þ Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP NO.98977W201 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Agosto Corporation Limited(Note: Agosto will no longer be filing a joint schedule with J. Gordon Murphy under Rule 13d-(k))…………… 2. Check the appropriate Box if a Member of a Group (See Instructions) (a) …………… (b) …………… 3. SEC Use Only …………… 4. Citizenship or Place of Organization ….Agosto is a British Virgin Islands corporation. Number of
